DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9481303. Although the claims at issue are not identical, all of the limitations of the instant claims appear taught alone or in combination of claims 1-20 of the ‘303 patent:

Instant Application Recites:
 ‘303 Patent’s claims teach:
Indistinctness:
1. A method of making a mirror substrate for a vehicular rearview mirror assembly, the method comprising: providing a glass substrate having a planar front surface, a planar rear surface and a circumferential perimeter edge about a 


8. The method of claim 1, wherein said polished generally rounded surface has a radius of curvature of at least about 2.5 mm.

10. The method of claim 1, wherein said generally planar front surface is angled relative to said generally planar rear surface forming a prismatic glass substrate, said method further comprising coating said rear surface of said glass 




2. The method of claim 1, wherein at least one of said 

8. The method of claim 1, wherein said polished generally rounded surface has a radius of curvature of at least about 2.5 mm.

10. The method of claim 1, wherein said generally planar front surface is angled relative to said generally planar rear surface forming a prismatic glass substrate, said method further comprising coating said rear surface of said glass substrate with a mirror reflector to make a mirror substrate for a 






2. The method of claim 1, wherein at least one of said 

8. The method of claim 1, wherein said polished generally rounded surface has a radius of curvature of at least about 2.5 mm.

10. The method of claim 1, wherein said generally planar front surface is angled relative to said generally planar rear surface forming a prismatic glass substrate, said method further comprising coating said rear surface of said glass substrate with a mirror reflector to make a mirror substrate for a 

11. The method of claim 1, wherein said generally planar front surface is generally parallel to said generally planar rear surface, said method further comprising coating said rear surface of said glass substrate with a transparent electrically conductive coating to make a mirror substrate for an electro-optic interior rearview mirror assembly.
prima facie obvious. See MPEP 2144.04.


	Regarding 2-12, 14-16, and 18-20, the dependent claims are similarly disclosed alone or in combination by claims 1-20 of the ‘303 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose grinding surfaces for optical element production.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872